DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             HENRI GUERIN,
                               Appellant,

                                     v.

                          ISAAC GILMORE,
                              Appellee.

                              No. 4D21-265

                             [March 31, 2021]

   Appeal from the County Court, Broward County, Seventeenth Judicial
Circuit; Giuseppina Miranda, Judge; L.T. Case Nos. CACE 20-2571 and
COCE 19-21109.

  Henri Guerin, Hollywood, pro se.

  Isaac Gilmore, Hollywood, pro se.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, GROSS and ARTAU, JJ., concur.

                         *           *          *

  Not final until disposition of timely filed motion for rehearing.